Citation Nr: 1521062	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Because of the Veteran's state of residence, however, all development and consideration of the claims since has been done instead by the RO in St. Petersburg, Florida, which also is the RO that certified his appeal to the Board.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran waived RO consideration of that evidence in April 2015.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

Audiometric testing establishes that the Veteran has, at worst, level IV hearing in his right ear and level IV hearing in his left ear.


CONCLUSION OF LAW

The criteria for establishing entitlement to an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

II.  Increased Rating:  Bilateral Hearing Loss

The Veteran, already service-connected for bilateral hearing loss since September 1979, filed a July 2009 claim for an increased rating.  The RO denied a rating in excess of 10 percent for his bilateral hearing disability in a June 2010 rating decision.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss generally must be based on objective audiometric testing of puretone threshold averages and controlled speech discrimination testing  (Maryland CNC) by a state-licensed audiologist.  38 C.F.R. § 4.85(a).  Under 38 C.F.R. § 4.85(d), the puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  These averages, together with the speech recognition ability, are combined pursuant to 38 C.F.R. § 4.85, Table VI, to obtain a Roman numeral designation.

In some circumstances, the rating specialist may use Table VIa instead of Table VI.  Specifically, Table VIa may be used where the examiner certifies that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Also, in cases presenting exceptional patterns of hearing impairment, a rating specialist may use Table VIa.  38 C.F.R. § 4.86.  Exceptional patterns of hearing impairment include circumstances where the hearing thresholds are 55 decibels or more in each of the four frequencies from 1000 to 4000 Hertz or where a veteran has a hearing threshold of less than 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

As noted above, disability ratings for hearing loss are generally based on objective testing by a state-licensed audiologist.  The record contains no evidence that the Veteran is a licensed audiologist and, moreover, he has not provided any audiometric testing results.  For these reasons, the Board finds that his assertions are not competent evidence of his degree of hearing loss. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record contains the results of two audiological evaluations conducted by audiologists during the period on appeal.

On the authorized audiological evaluation in May 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
55
60
LEFT
55
55
55
55
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.

The May 2011 testing resulted in puretone threshold averages of 56 decibels for both the right and left ears.  Because the puretone thresholds exceed 55 decibels at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, the Veteran's hearing loss is considered an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).  Where there is an exceptional pattern of hearing impairment, VA will use both Tables VI and VIa to calculate a Roman numeral to be applied in Table VII and will use the higher numeral.

Using Table VI, the Roman numeral designation for the right ear is level I hearing and for the left ear is level II hearing.  Using Table VI, the Roman numeral designation for the right ear is level IV hearing and for the left ear is also level IV hearing.  For each ear, Table VIa yields the higher numeral.  Using Roman numeral designations of IV for each ear and Table VII to obtain a percentage evaluation would result in a 10 percent rating for the Veteran's bilateral hearing disability.  See 38 C.F.R. § 4.85 Table VII.

At a VA audiological evaluation in March 2014, pure tone thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
60
65
LEFT
55
55
60
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  These scores were obtained using the CIDW-22 word list, rather than the Maryland CNC word list that is required by regulation.  38 C.F.R. § 4.85(a).

The March 2014 audiological testing resulted in puretone threshold averages of 60 decibels for both the right and left ears.  

Notably, the VA audiologist specifically stated in the comments section that the examination was "not adequate for rating purposes."  For informational purposes, the Board will provide the calculations using these values, but the Veteran should understand that the March 2014 audiological testing is not adequate for rating purposes.

The March 2014 exam reveals exceptional patterns of hearing impairment as specified in 38 C.F.R. § 4.86.  Under Table VI, the Roman numeral for both ears would be II.  Using Table VIa, the calculations would result in the assignment of Roman numeral IV for each ear.  Plugging those values, the same values obtained using the May 2011 audiological examination, yields a disability rating of 10 percent.  Although the March 2014 examination is not sufficient for rating purposes, the examination is relevant, as discussed below, in determining whether an updated examination is necessary at this time.   

The above examination results establish that the Veteran's hearing did not warrant a disability rating higher than 10 percent based on objective testing results at any point during the appeal period.

As previously discussed, the July 2009 and June 2010 private audiological evaluations did not use the Maryland CNC controlled speech discrimination test required by the applicable regulations, so are not sufficient for rating purposes.  38 C.F.R. § 4.85(a).

The Board finds that the greater weight of the medical evidence is against granting a disability rating in excess of 10 percent for the Veteran's bilateral hearing disability during any portion of the period on appeal.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Veteran's claim for a rating in excess of 10 percent for bilateral hearing loss is denied.

III.  Extraschedular Rating

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's bilateral hearing loss.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected bilateral hearing loss disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above with respect to each of the issues on appeal.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating and has not alleged .  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate and are based on objective audiological testing.  With respect to functional limitations, the Board finds no evidence that his limitations are greater than those with hearing loss of the same, objectively-verified severity and the Veteran has not alleged any extraordinary functional limitations.  Interference with employment is not a factor in the first step of the Thun analysis and, so will not be further discussed.

The Board also finds that the rating schedule is adequate, particularly where as here the Veteran has only one service connected disability (bilateral hearing loss), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

The Board finds that the evidence is against finding that the Veteran's service-connected disability produces a disability level or symptomatology that is not reasonably described by the schedular rating criteria.  On the record now before the Board, referral for an extraschedular rating for bilateral hearing loss is not warranted.

The Board notes that entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record as the Veteran has a single disability rated as 10 percent disabling and he is retired for reasons not related to his service-connected disability.

V.  Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any additional medical evidence that would help the Veteran's claim.  In fact, the record was held open for 30 days to permit the Veteran to submit additional evidence he identified at the hearing.

Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran in October 2009.  The notice letter set forth all necessary elements of adequate notice, including, but not limited to, how VA determines the effective date, the elements of an increased rating claim, the assistance the VA would provide, and the evidence he was expected to provide.  As the contents of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.

With respect to examinations, the Veteran was afforded a VA examination in May 2011.  The examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  The examination and opinions are adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Neither the Veteran nor his representative has contended otherwise.

The Veteran did indicate in his testimony before the undersigned that his hearing had gotten worse.  In support of that contention, he specifically identified the March 2014 audiological examination discussed above.  Although the March 2014 audiological examination did show slightly decreased hearing (threshold increase in both ears from 56.25 db in May 2011 to 60 db in March 2014), the increase was not sufficient that, accepting those results as reliable and evaluating them using the most favorable numeric ratings available using Tables VI and VIa, the Veteran would be entitled to any higher disability rating.  Therefore, despite the Veteran's subjective complaint of worsening, the record does not support remand for updating testing in connection with his current claim.  The present record is adequate for rating the Veteran's condition and the more recent testing submitted by the Veteran confirms that determination.  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (holding that remand for an updated examination is appropriate where the claim is for an increased evaluation and the record is "inadequate for evaluating the current state of the veteran's service-connected disability").

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss disability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


